SUMMARY ORDER
At a stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, Foley Square, in the City of New York, on the 10th day of May, two thousand and six.
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.
Plaintiff Richard George appeals a judgment of the district court dismissing his complaint against all defendants. We assume the parties’ familiarity with the facts, proceedings below, and specification of appellate issues. We hold as follows.
We affirm dismissal of George’s Coastal Zone Management Act claims because that act affords no private right of action against city agencies. See George v. NYC Dep’t of City Planning, 436 F.3d 102, 104 (2d Cir.2006). Having examined George’s remaining arguments and claims, we find that each lacks merit and affirm primarily for the reasons set forth by Magistrate Judge Lois Bloom in her report and recommendation.